Gantt, P. J.
At the September term, 1895, of the circuit court of Cass county the defendant was indicted for a felonious assault with intent to kill Lee Nichols. He was duly arraigned and entered his plea of not guilty, and obtained a continuance. At the January term, 1896, he was tried and convicted, and from that conviction appealed to this court. He has filed no bill of exceptions, and the most careful scrutiny has discovered no error in the record proper, and it follows that the judgment must be and is affirmed.
Sherwood and Burgess, JJ., concur.